IN THE UNITED STATES DISTRICT COURT F | LE D)
FOR THE DISTRICT OF MONTANA ;
BILLINGS DIVISION JAN 1 5 2020

Clerk, US District Court
District Of Montana
Billings

UNITED STATES OF AMERICA,
CR 17-65-BLG-SPW

Plaintiff,
VS. ORDER
JEANETTE LAMBERT SCHACHT,

Defendant.

 

 

Upon Defendant's Unopposed Motion for Early Termination of Supervision
(Doc. 95), pursuant to 18 U.S.C. §3583(e)(1) and Fed.R.Crim.P. Rule 32.1(c)(2), and
for good cause being shown,

IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.
Jeanette Schacht’s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Office of the making of this Order.

DATED this Say « of January, 2020.

SUSAN P. WATTERS
United States District Judge
